ORDER
Per curiam:
Appellant J.E., a juvenile, appeals from a judgment entered by the Family Division of the Circuit Court of Jackson County. The circuit court’s judgment sustained the Juvenile Officer’s allegations that J.E. committed acts which would constitute tampering in the first degree if committed by an adult. We affirm. Because a published opinion would have no precedential value, we have provided the parties with an unpublished memorandum setting forth the reasons for this order. Rule 84.16(b).